Goodrich, P. J.:
The plaintiff brings this action to recover damages sustained by it through the killing of three of its horses by the defendant in June, 1896. The killing of the horses was admitted by the defendant, who alleged that they were afflicted with “ glanders,” and that under and pursuant -to- the authority conferred upon him by the board of health of the city of Mount Vernon, which board was duly consti-tuted under the laws of the State and had jurisdiction of the matter, he duly destroyed said horses ; that said board had duly declared that "the horses were afflicted with glanders,, and that the premises where they were confined was dangerous to the public health of said city; and that,the defendant is “a, duly qualified officer of the Society for the Prevention of Cruelty to Animals,’ and clothed with power by law to destroy suffering, sick and incapacitated animals.” '
The plaintiff proved its ownership of the horses, the killing by the defendant, gave evidence of the value of the horses, and rested. The defendant offered testimony that the horses were afflicted with glanders and were of little value. He ’ also, offered in evidence a resolution of the board of health directing Mr. Weimar"“ to procure the services of veterinary surgeon to consult with Dr. Marsh on the case reported and report. If found on investigation to be glanders, that health officers be authorized to have horses killed.” There was another resolution “ that the Health Officer communicate with, the Society for the Prevention of Cruelty to Animals, and request them to send their veterinary surgeon and investigate all stables, such as Health Officer designates; and that the Health Officer be authorized to condemn and destroy such horses as may be found glandered.”
At the close of the plaintiff’s evidence the defendant moved to *241•dismiss the complaint on the ground that the evidence of plaintiff failed to connect the defendant with the unlawful killing of these horses. The motion was denied and defendant excepted. At the ■close of defendant’s evidence counsel moved for the direction of a verdict “ upon the ground that it affirmatively appears that he was directed by the local Board of Health of the City of Mount Vernon to destroy the horses in question as being dangerous to health and a nuisance under the statutory power conferred on said Board.” The motion was denied and defendant excepted. ■
The jury rendered a verdict for $150, the value of the horses, and from the judgment entered thereon and the order denying the motion for a new trial the defendant appeals.
The court directed the jury to find a verdict for the plaintiff, on the ground that the authority conferred upon the defendant by the board of health of Mount Vernon was no legal justification. The •defendant excepted to this portion of the charge. The resolution of the board of health did not confer authority upon the defendant to kill the horses. The most that can be said of the resolution is that the surgeons were instructed to report, and until the report was made and acted upon by the board of health the defendant had no authority to kill the horses. The board had no power to delegate the exercise of its judgment to any subordinate or to any ■officer of the Society for the Prevention of Cruelty to Animals. There is abundant authority for the principle that the public powers or trusts devolved by law or charter upon the council or governing body, to be exercised by it only and in such manner as it shall judge best, cannot be delegated to others. (Dillon Mun. Corp. § 96 [60] ; Matter of Emigrant Ind. Sav. Bank, 75 N. Y. 393; Gregory v. City of New York, 40 id. 273.)
In Health Department v. Rector (145 N. Y. 33, 48) it was held that “ no decision of a board of health, even if made on a hearing, can conclude the owner upon the question of nuisance.”
People ex rel. Copcutt v. Board of Health (140 N. Y. 1, 10) held that “ whoever abates an alleged nuisance and thus destroys or injures private property, or interferes with private rights, whether he be a public officer or private person, unless he acts under the judgment or order of a court having jurisdiction, does it at his *242peril, and when his act is challenged in the regular judicial tribunals it must 'appear that the thing abated was in fact a nuisance.”
The court instructed the jury that they must find a verdict for the plaintiff, inasmuch as the authority alleged to have been conferred upon the defendant by the board of health of Mount Vernon afforded him no legal justification for killing the horses. ' It was only in regard to the measure of damages that the court left any question to the jury in reference to the diseased condition of the. animals. The jury were instructed that if the horses were -free, from -disease they could give the actual value, not exceeding the amount claimed by the plaintiff, and that even if the horses had glanders, the jury in estimating their value could take into consideration the fact that the State, on condemnation through the local board, would pay an amount not exceeding fifty dollars, for each horse. An exception was taken to both instructions. We have, already shown that the court was right in holding that the plaintiff, was entitled to a verdict for some amount.' We think that the court, was equally right in that portion of the charge in which the jury were told that they could take into consideration the fact that the State would pay a certain valuation in case of condemnation. This fact was proof -that even glandered horses when lawfully put to death at the instance of State authorities have a value for which the owner is entitled to be compensated. The Public Health Law (Laws of 1893, chap. 661, as amd. b.y Laws of 1894, chap. 674), in sections 62? and 63, distinctly recognizes this fact in providing for the killing of glandered horses pursuant to the rules and regulations prescribed by the State Board of Health, and for the appraisal of the value of said horses at a sum not exceeding fifty dollars each. The charge was. correct.
We have examined the other exceptions and find none tenable.
The judgment should, therefore, be affirmed. '
All concurred, except Hirsohberg-, J., not sitting.
Judgment and order affirmed, with costs.